Case 2:19-cv-10050-AJT-RSW ECF No. 21 filed 04/23/20               PageID.138     Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

GARY BALL, Jr.,

              Plaintiff,
                                                    No. 19-10050
-v-                                                 District Judge Arthur J. Tarnow
                                                    Magistrate Judge R. Steven Whalen
DEPARTMENT OF JUSTICE,
EXECUTIVE OFFICE FOR THE
UNITED STATES ATTORNEY,
KEVIN KERBS.


              Defendants.
                                        /

                                            ORDER

       On January 7, 2019, Plaintiff Gary Ball, Jr., a Bureau of Prisons (“BOP”) inmate

currently housed at FCI-Ellton in Lisbon, Ohio, filed a complaint for injunctive relief in this

Court under the Freedom of Information Act (“FOIA”) 5 U.S.C. § 552 and Administrative

Procedure Act (“APA”), 5 U.S.C. § 701 et seq.

       Currently before the Court is Plaintiff’s July 1, 2019 motion for temporary stay of

proceedings [Doc. #9] and his July 18, 2019 motion to lift temporary stay of proceedings

[Doc. #12]. In his motion to stay proceedings, Plaintiff notes that in mid-June, 2019, he was

informed that he would be “in transit” between BOP facilities for “between 30 and 45 days”

and for that period of time, would be incommunicado. [ECF No. 9]. His motion to lift the

stay, filed 17 days later, notes that he had arrived at his as for now “permanent” facility at

                                              -1-
Case 2:19-cv-10050-AJT-RSW ECF No. 21 filed 04/23/20              PageID.139     Page 2 of 2



FCI-Elton. [ECF No. 12].

       This case was referred to the undersigned on January 10, 2020. Prior to that it was not

stayed. Thus, both the motion to stay the case [Doc. #9] and the motion to lift the stay [Doc.

#12] are DENIED as MOOT.

       IT IS SO ORDERED.


                                    s/R. Steven Whalen
                                    R. STEVEN WHALEN
                                    United States Magistrate Judge
Dated: April 23, 2020



                              CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was sent to parties of record on
April 23, 2020 electronically and/or by U.S. mail.

                                    s/Carolyn M. Ciesla
                                    Case Manager




                                             -2-
